DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2006/0235413 (Denham). 
Denham discloses a method of attaching tissue to bone (FIG. 4A-4C). The method comprising inserting a bone anchor (suture anchor 10) comprising an anchor body (sleeve 20) and a spreader (insert 18) in a pre-formed bone hole (pre-drilled hole 14) using an insertion tool (actuator gun 56). The insertion tool is coupled to the spreader (FIG. 3 and “the insert 18 is formed around the actuator pin 12” at P0067). The method includes advancing the spreader at least partially into an axial bore of the anchor body using the insertion tool to expand the anchor body against bone (FIG. 4A-4B; P0073). The method includes disengaging the insertion tool from the bone anchor (FIG. 4C; P0074). The method includes passing sutures (suture 30) which are secured to the spreader through the tissue (FIG. 8; P0078). The method includes fixedly securing the sutures on top of the tissue (e.g., see mattress stitch 206 at FIG. 8 and P0078). The bone anchor is fully inserted and secured to the bone before the insertion tool is disengaged from the bone anchor (FIG. 4B-4C; P0073-P0074).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 11,083,448 (Heaven ‘448) is a parent of this application and is eligible for double patenting rejections. US 9,706,984 (Heaven ‘984) and US 8,523,902 (Heaven ‘902) are parents of this application but ineligible for double patenting rejections. US 2007/0142835 (Green) appears to anticipate the claims as currently presented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771